Plea 2 was that of payment, and the testimony offered was pertinent to that issue, if after the due date of the note. Frank v. Thompson, 105 Ala. 211, 16 So. 634. The note is dated April 3, 1924, and was due and payable November 15, 1924. The court was not informed that the answer of the witness was expected to be that the moneys paid in 1924 to the Pickens County State Bank or the Federal Reserve Bank through the Pickens County State Bank were paid upon said note or after its due date. We cannot find error in this state of the record.
Affirmed.
ANDERSON, C. J., and SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.